                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANGELA CROCKETT,

             Plaintiff,
                                                    Civil Case No. 20-13207
v.                                                  Honorable Linda V. Parker

GENERAL MOTORS COMPANY,

          Defendant.
________________________________/

       OPINION AND ORDER DENYING DEFENDANT’S MOTION TO
     DISMISS (ECF NO. 10) AND GRANTING PLAINTIFF’S MOTION TO
       AMEND COMPLAINT AND FOR NEW SUMMONS (ECF NO. 12)

       On December 3, 2020, Plaintiff filed this pro se action alleging employment

discrimination in violation of federal and state law against her former employer,

which Plaintiff misnamed in her pleading as General Motors Company rather than

General Motors, LLC. (ECF No. 1.) The Court granted Plaintiff’s application to

proceed in forma pauperis and have the United States Marshal complete service in

this action. (ECF No. 5.) When Defendant was not timely served, it filed a motion

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(5). (ECF No. 10.)

Plaintiff failed to respond to Defendant’s motion; however, she subsequently filed

a motion to amend her Complaint to correct the misnomer and requested the

issuance of a new summons. (ECF No. 12.) Defendant does not oppose Plaintiff’s

amendment to the extent it corrects the misnomer but argues that Plaintiff’s
amended pleading should not relate back to her original filing and thus would be

time-barred.

      The Court finds good cause for Plaintiff’s failure to effectuate timely service

in this matter. Plaintiff sought, and was granted, service via the U.S. Marshal. It

does not appear that Plaintiff was informed—before Defendant filed its motion to

dismiss—that service had not been successfully completed. The record does not

suggest that Plaintiff was informed that the “associated address” she provided for

service (see ECF No. 13 at Pg ID 134) was incorrect. Pursuant to Federal Rule of

Civil Procedure 4(m), the Court may extend the deadline for Plaintiff to effectuate

service rather than dismissing the action without prejudice.

      Rule 15(a) of the Federal Rules of Civil Procedure provides that leave to

amend should be “freely” granted “when justice so requires.” See Fed. R. Civ. P.

15(a). The United States Supreme Court has advised that a plaintiff should be

allowed the opportunity to test a claim on the merits if the facts and circumstances

underlying the claim suggest that it may be a proper subject of relief. Foman v.

Davis, 371 U.S. 178, 182 (1962). However, the Court further instructed that a

motion to amend a complaint should be denied if the amendment is brought in bad

faith or for dilatory purposes, results in undue delay or prejudice to the opposing

party, or would be futile. Id. An amendment is futile when the proposed

amendment fails to state a claim upon which relief can be granted and thus is
subject to dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6). Rose v.

Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000).

      Defendant maintains that Plaintiff’s proposed amendment would be futile

because her claims are time-barred based on the date she alleges she received her

Notice of Right to Sue from the Equal Employment Opportunity Commission.

(ECF No. 16 at Pg ID 145.) Defendant argues that Plaintiff’s proposed amended

complaint should not relate back to her original filing as it does more than correct a

misnomer. (Id. at Pg ID 146.) Contrary to Defendant’s assertion, this Court is not

clear how Plaintiff’s proposed Amended Complaint “substantively and materially

changes the factual allegations,” her alleged damages, or the statutory basis for her

lawsuit. Therefore, the Court is unprepared to conclude at this time that the

amendment would not relate back to her original filing and would be time-barred.

      Accordingly,

      IT IS ORDERED that Defendant’s motion to dismiss (ECF No. 10) is

DENIED;

      IT IS FURTHER ORDERED that Plaintiff’s motion to amend (ECF No.

12) is GRANTED and Plaintiff shall file her Amended Complaint within twenty-

one (21) days of this Opinion and Order.
      IT IS FURTHER ORDERED that Plaintiff shall complete and present to

the Clerk’s Office the following documents to effect service in this case via the

U.S. Marshal:

           • One (1) copy of the Amended Complaint for each defendant;
           • Two (2) U.S.M. 285 forms for each defendant; and,
           • Three (3) summonses for each defendant.

      IT IS FURTHER ORDERED that the Clerk of the Court is directed to

process this case for service upon receipt of the properly completed documents

listed above; and the U.S. Marshal is directed to serve a copy of the Amended

Complaint, summons, and this Opinion and Order upon each defendant named in

the Amended Complaint without prepayment of the usual costs for such service.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE
 Dated: May 28, 2021



 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, May 28, 2021, by electronic and/or U.S.
 First Class mail.

                                               s/Aaron Flanigan
                                               Case Manager
